Arnold, J.,
delivered the opinion of the court.
■ Sanity is presumed until the contrary appears, and the burden of proof is on the party alleging insanity to prove it; but when a person is shown to have been generally or habitually insane at any particular period, that condition is presumed to continue, and whoever relies on a lucid interval to support a contract subsequently made with such a lunatic must prove it and show sanity and competence at the time the contract was made. 1 Greenl. Ev., §§ 42, 81; Attorney-General v. Parnther, 3 Bro. Chan. 368.
And a lucid interval is not merely a cessation of the violent symptoms of the disorder, but a restoration of the faculties of the mind sufficiently to enable the party soundly to judge of the act. The evidence in support of a lucid interval, after derangement has been established, should be as strong and demonstrative of such fact as when the object of the proof is to show insanity, and it ought to go to the state and habit of the person, and not to the accidental interview of any individual or to the degree of self-possession in any particular act. Attorney-General v. Parnther, 3 Bro. Chan. 368; Hall v. Warner, 9 Yes. 605.
Except for necessaries suited to his condition in life, a lunatic cannot make a contract. 'Courts of law, as well as equity, protect persons of unsound mind from the consequences of contracts attempted to be made by them. Against the consequences of mere imprudence, folly, or that deficiency of intellect which makes mistake* easy but does not amount to unsound or disordered intellect, even equity affords no relief, unless the other party has made use of this want of intelligence to do a wrongful act. 1 Parsons on Con. 387. Weakness of understanding is not of itself any objection to the validity of a contract if the capacity remains to see things in their true relations and to form correct conclusions. *449The doubtful and uncertain point at which the disposing mind disappears and where incapacity begins can be ascertained only by an examination of all the circumstances of each particular case, to be duly weighed and considered by the court or jury, and in determining the question the common sense and good judgment of the tribunal must be mainly relied on. Young v. Stevens, 48 N. H. 133. Generally, when it appears that a person had not strength of mind and reason sufficient to understand the nature and consequences of his act in making a deed or other contract, it may be avoided on the ground of insanity. Dennett v. Dennett, 44 N. H. 531 ; Young v. Stevens, 48 N. H. 133; Baldwin v. Dunton, 40 Ill. 188 ; Hill v. McLaurin, 28 Miss. 288 ; Jackson v. King, 15 Am. Dec. 354.
When a person contracting with one who is insane has knowledge of the insanity, or information that would lead a prudent man to such knowledge, or where there has been unfairness or fraud in the transaction, the contract will be rescinded, and restitu-tion of the consideration received by the insane person is not a condition precedent to the rescission when it has been wasted or has passed beyond his control. Simonton v. Bacon, 49 Miss. 582 ; Brantley v. Wolf, 60 Miss. 420; Gibson v. Soper, 6 Gray 279; Henry v. Fine, 23 Ark. 417; Jackson v. King, 15 Am. Dec. 354.
To require, as an inflexible rule in such case, that the parties shall be placed in statu quo would be but little better than the long since exploded doctrine, which at first would not permit one to stultify himself, as it was termed, by pleading his own incapacity, and afterward recognized no degree of mental alienation short of a total loss of reason and understanding as sufficient to invalidate a contract on that account.
It is charged in the bill,.and there is evidence to support the allegation, that the consideration received for the two trust-deeds in question was wasted and squandered by W. E. Jolliffi The testimony of the appellant, Ricketts, shows that he did charge interest at the rate of twenty-five per cent, per annum, and that a large part of his claim, secured by the two trust-deeds, is for accumulated interest at that rate, and that he did practice a deception *450on Jolliff in having the last trust-deed made to secure a debt pretended to be due from Jolliff to Labe Brothers, when, in fact, Jolliff owed them nothing. One of the trust-deeds was executed on the 26th of February, 1876, and the other on the 22d of February, 1881. It appears very clearly from the testimony that when W. E. Jolliff was placed in the asylum in the spring of 1872 and escaped therefrom in the fall of the same year, and was returned thereto in the spring of 1881, he was insane and incapable of transacting business of any kind. There is much conflict in the testimony as to what was his mental condition from 1872, after he escaped from the asylum, until he was brought back in 1881; but a lucid interval at the time of the execution of the trust-deeds is not satisfactorily proven, and it is a fair deduction from the whole evidence that he was incapable, on account of mental imbecility, during that time of making the trust-deeds, and that appellants were cognizant of his infirmity.

Affirmed.